DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-36 are pending (claim set as filed on 06/29/2021).

Priority
	This application filed on 01/31/2018 has a provisional application no. 62/452,747 filed on 01/31/2017.

Withdrawal of Rejections
The response and amendments filed on 06/29/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the 
Briefly, the previously applied claim rejections under §103 as being obvious over Murphy in view of Park from the last office action has been withdrawn necessitated by Applicant’s amendment of the transitional phrase to “consists of homogeneous” which closes off the claims from additional unrecited elements (see Applicant’s remarks filed on 06/29/2021 from pages 5-6).  
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112(b), Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 28-30 and 33-35 recite the phrases of “comprising” and “includes” which are inclusive or open-ended and does not exclude additional, unrecited elements or method steps 
Claims 31-32 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 28-29, and 36 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter (based on the 2019 Revised Patent Subject Matter Eligibility Guidance).

STEP 1: Is the claim directed to a process, machine, manufacture, or a composition of matter?
YES, the claims are directed to a composition of matter.
STEP 2A PRONG ONE: Does the claim recite an abstract idea, law of nature, or natural phenomenon?

	Under the broadest reasonable interpretation (BRI), the claims are interpreted to be a nature based product because it is a composition of matter that is obtained from a natural human tissue source. The claims recite a naturally occurring scaffold extracted from a tissue and claim 36 requires that “wherein said scaffold has a homogeneous composition similar to natural extracellular matrix”. Thus, it implies that the claims are substantially similar to what occurs in nature. The claim term “polymeric material”, under BRI, reads on naturally occurring collagen or glycosaminoglycans. 

PRONG TWO: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	NO, the exception is not integrated into a practical application of the exception. The additional elements or a combination of elements in the claims does not impose a meaningful limit on the judicial exception. In other words, the claims are not markedly different from what occurs in nature. Ineligible nature-based products are either: (i) naturally occurring, or (ii) not naturally occurring but do not have markedly different characteristics from any naturally occurring counterpart. They are “product of nature” exceptions. There are limitations (e.g. biological or pharmaceutical functions/activities, chemical and physical properties, phenotype, or structure and form) that shows a marked difference from a natural product. 

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
NO, the claimed invention is directed to a law of nature and natural phenomenon without significantly more. In other words, the claims are not markedly different from what occurs in nature. Ineligible nature-based products are either: (i) naturally occurring, or (ii) not naturally occurring but do not have markedly different characteristics from any naturally occurring counterpart. They are “product of nature” exceptions.

Therefore, the claims, as a whole, are considered as a natural product of nature which is a  judicially recognized exception without amounting to significantly more from what occurs in nature and thus, are not eligible subject matter under 35 U.S.C. §101.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 25, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (Three-dimensional fibrous scaffolds with microstructures and nanotextures for tissue engineering, 2012). 
	Regarding claims 21 and 36, Ng discloses “developing scaffolds that can mimic native microenvironments to promote tissue regeneration. A natural tissue scaffold provides not only a three-dimensional (3-D) structural support but also nanotextured surfaces comprising of a fibrous network for cell adhesion and signaling” (see abstract). Ng teaches “Fibrous scaffolds, in homogeneous fiber size and pore distribution” (see page 10111, left col. 1st ¶). Ng teaches “the 3-D fibrous matrix used in long-term cultures supported a higher cell density with smaller cells than the 2-D scaffold and selectively retained healthy, non-apoptotic cells” (see page 10113, left col. 2nd ¶). 
Regarding claim 22, Ng teaches matrices with spongeous or foam-like structures are also widely used in tissue engineering (see page 10115, left col.). 
Regarding claim 25, Ng teaches electrospun nanofibers can be homogeneously deposited onto individual microfibers (Fig. 5B) and then the nanofiber-coated microfibers can be made into
scaffolds with desirable shapes and tunable porosity (see page 10118, left col. 2nd ¶). 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claims 21-22, 25, and 36 above, and in view of Park (US 2010/0267143 A1) – previously cited references.
The teachings of Ng is discussed above.
However, Ng does not teach: the scaffold in the variety of forms (claims 23-24 and 26-27).
Park teaches a variety of different forms of materials, such as sponges, gels, fibers, and microbeads, are applied for the fabrication of scaffolds, and the most popular ones are porous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the scaffold into the variety of forms or employ the solvents such as taught by Park in the disclosure of Ng. In the field of tissue engineering and dependent upon the application, the variety of different forms of materials, such as sponges, gels, fibers, and microbeads, are applied for the fabrication of scaffolds, and the most popular ones are porous sponges and injectable hydrogels (see Park at ¶ [0004]). Moreover, organic solvents are routinely employed for manipulating polymeric solution to make the porous membrane and/or composite scaffold. In other words, as Park discloses, these are common applications in tissue engineering. The ordinary artisan would have a reasonable expectation of success is because both Ng and Park are in the same field of endeavor directed to polymeric scaffold extracellular matrix for culturing cells. 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653